MEMORANDUM **
This is an appeal from the district court’s order denying the petition for writ of habeas corpus without prejudice.
The court has received appellant’s letter opposing dismissal. The September 12, 2008 letter is construed as a response to this court’s August 14, 2008 order to show cause. The Clerk shall file the letter.
A review of the record and the response to the order to show cause indicates that *509the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court correctly noted that appellant had another petition for writ of habeas corpus currently pending in district court case No. 07-CV-124 that challenges the same parole board decision as he challenges in district court ease No. 08-CV-257. Appellant has not explained why he cannot raise all of his claims in district court case No. 07-CV-124.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.